Citation Nr: 1110738	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran requested hearings before a Decision Review Officer and a member of the Board, but failed to appear for either hearing.  

In September 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain records from the Social Security Administration and to afford the Veteran a VA examination.  The action specified in the September 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's Hepatitis C was not caused or aggravated by the Veteran's active military service.

2.  The Veteran's diabetes mellitus did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  

3.  The Veteran's hypertension did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 105, 1110, 1131 (West & Supp. 2010); 38 C.F.R. §§ 3.303, 3.301 (2010).

2.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, service connection will not be established if the claimed condition is due to the veteran's own willful misconduct or drug or alcohol abuse or if there is affirmative evidence that establishes a non-service-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.301.

Hepatitis C

The Veteran is seeking service connection for Hepatitis C, which he has asserted he contracted while stationed abroad in Turkey due to unspecified unsanitary conditions there.  

While the Veteran's service treatment records show a diagnosis of hepatitis in service, the type of hepatitis is not specified and it is not entirely clear what the etiology of this infection is.  The Veteran's service treatment records note that the Veteran admitted to intravenous drug use and document unsuccessful treatment for substance abuse.  Treatment records from Brook Army Medical Center note that the Veteran attributes his hepatitis to smoking a hash pipe used by other infected individuals.  However, it does not appear that any medical professional definitively stated that the Veteran's IV drug use was the cause of his hepatitis infection.  

On the Risk Factors for Hepatitis Questionnaire, the Veteran again admitted to IV drug use in service, although he denied sharing needles and also reported intranasal cocaine use and a tattoo on his left forearm, but does not say whether this occurred in service.  

Additionally, it is unclear from the evidence of record whether the hepatitis infection diagnosed in service is the same as his current Hepatitis C infection, which was not diagnosed until almost thirty years after separation from service.  

None of the Veteran's treatment providers has offered an opinion concerning the etiology of the Veteran's Hepatitis C; however, the evidence of record shows that the Veteran has a long history of drug and alcohol abuse.  

In September 2009, the Board remanded the matter to afford the Veteran an examination and obtain a VA medical opinion to determine the etiology of the Veteran's Hepatitis C.  The Veteran failed to report to his scheduled examination without showing good cause.  

When an appellant fails to report for an examination scheduled in conjunction with an original claim for compensation, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655 (2010).  

Here, assuming, without deciding that the Veteran's current Hepatitis C is the same infection the Veteran contracted in service, what evidence is of record suggests that the most likely cause (greater than 50%) of the Veteran's infection was his intravenous drug use.  The Board notes that for claims filed after October 31, 1990, service connection cannot be granted for a disability that is the result of the Veteran's abuse of drugs or alcohol.  38 C.F.R. § 3.301(a).  

While the Veteran has speculated that he contracted Hepatitis C while stationed in Germany or Turkey during his military service, he has provided no details as to how he believes he contracted the virus, other than vague complaints that Turkey was a "very disease [sic] country."  

Essentially, the Veteran has offered his opinion as to the etiology of his Hepatitis C.  The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such a condition.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has Hepatitis C due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

Accordingly, for the reasons detailed above, entitlement to service connection for Hepatitis C is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Diabetes Mellitus

A review of service and post-service treatments records is negative for complaints of or treatment for diabetes mellitus in service or within one year of service.   

A March 2006 progress note from Methodist Specialty and Transplant Hospital notes that the Veteran has developed diabetes secondary to a July 2004 liver transplant, the necessity of which has been attributed in various post-service medical records to the Veteran's non-service connected Hepatitis C, as well as a long history of heavy alcohol consumption, providing highly probative evidence against this claim.  The Board can find no medical evidence of record associating the Veteran's current diabetes mellitus with his active service.

As there is no evidence that the Veteran's diabetes mellitus had onset in service or within one year of service or that it was caused or aggravated by the Veteran's active military service, entitlement to service connection for diabetes mellitus is not warranted.

The Board does note that VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, a number of diseases, including diabetes mellitus, shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2010).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Additionally, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  

Here, there is no evidence that the Veteran served in the Republic of Vietnam or in or near the Korean DMZ.  Therefore, entitlement to service connection for diabetes mellitus cannot be granted on a presumptive basis.  

Accordingly, for all the above reasons, entitlement to service connection for diabetes mellitus is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Hypertension

The Veteran's service treatment records are negative for a diagnosis of or treatment for hypertension, and there is no evidence of record of a diagnosis of hypertension within one year of service.  

While the Veteran has a current diagnosis of hypertension, he has offered no explanation as to why he believes his hypertension was caused or aggravated by his military service, and the Board cannot find any medical evidence of record that the Veteran's hypertension is related to his military service.  Accordingly, entitlement to service connection for hypertension is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (the Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection.  The veteran must also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in September 2004 and March 2006.  These letters informed the Veteran of what evidence was required to substantiate his claims, and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

However, some of these notice letters were not provided to the Veteran prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect).

Although the March 2006 notice letter not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of supplemental statements of the case issued in May and September 2009.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all evidence necessary for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as well as VA, SSA, and private treatment records.  A VA examination of the Veteran's Hepatitis C was scheduled, but the Veteran failed to attend without showing good cause.  He also failed to appear for scheduled Travel Board and Decision Review Officer hearings.  

The Board has also considered whether VA examinations are required for the Veteran's diabetes mellitus or hypertension.  

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's diabetes mellitus and hypertension are related to his military service is his own unsupported lay statements.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


